Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1, 3-16, 18, 19 and 21 are allowed.
Claims 2, 17 and 20 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A computer-implemented method to perform machine learning, the method comprising: obtaining, by a computing system comprising one or more computing devices, data descriptive of a machine-learned model that comprises a shared feature extraction portion configured to receive and process a data input to produce an intermediate feature representation and a plurality of prediction heads that are configured to receive and process the intermediate feature representation to respectively produce a plurality of predictions; performing, by the computing system, one or more training iterations to train the machine-learned model on a training dataset that comprises a plurality of training examples, wherein each training iteration comprises a first training stage and a second training stage; wherein the first training stage comprises separately training the plurality of prediction heads in parallel on at least a portion of the training dataset; wherein the first training stage comprises a first set of MapReduce operations, the first set of MapReduce operations comprising: mapping, by the computing system, the plurality of prediction heads of the machine-learned model to a first plurality of worker devices; determining, by the first plurality of worker devices in parallel, a plurality of updates to the plurality of prediction heads based on at least a portion of the plurality of training examples; and reducing, by the computing system, the plurality of updates to the prediction heads back to the machine-learned model; wherein the second training stage comprises separately determining a plurality of updates to the shared feature extraction portion in parallel using a plurality of different batches from the training dataset; andAmendment Dated: November 11, 2021 Response to Non-Final Office Action Dated: August 13, 2021 wherein the second training stage comprises a second set of MapReduce operations, the second set of MapReduce operations comprising: mapping, by the computing system, the plurality of different batches of the training examples to a second plurality of worker devices; determining, by the second plurality of worker devices in parallel, a plurality of updates to the shared feature extraction portion respectively based on the plurality of different batches of the training examples; and reducing, by the computing system, the plurality updates to the shared feature extraction portion back to the machine-learned model.

Regarding Claim 16, 
A computing system comprising: one or more processors; one or more non-transitory computer-readable media that collectively store: a machine-learned video annotation model that comprises a feature extraction portion configured to receive and process one or more video frames of an input video to generate an intermediate feature representation and a plurality of classification heads configured to receive and process the intermediate feature representation to generate a plurality of classifications for the one or more video frames relative to a plurality of classes, wherein one or both of the feature extraction portion and the plurality of classification heads has been trained using one or more MapReduce operations; and instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: providing the one or more video frames of the input video as an input the machine-learned video annotation model; and receiving the plurality of classifications for the one or more video frames as an output of the machine-learned video annotation model, wherein the machine-learned video annotation model has been trained via a training process comprising one or more training iterations, each of the one or more training iterations comprising a first training stage and a second training stage: wherein the first training stage comprises separately training the plurality of classification heads in parallel; and wherein the second training stage comprises separately determining a plurality of updates to the feature extraction portion in parallel using a plurality of different batches from the training dataset.

Regarding Claim 21,
A computer-implemented method to perform machine learning, the method comprising: obtaining, by a computing system comprising one or more computing devices, data descriptive of a machine-learned model that comprises a shared feature extraction portion configured to receive and process a data input to produce an intermediate feature representation and a plurality of prediction heads that are configured to receive and process the intermediate feature representation to respectively produce a plurality of predictions; performing, by the computing system, one or more warm start iterations in which the shared feature extraction portion of the machine-learned model is jointly trained with an alternative set of prediction heads, wherein the alternative set of prediction heads comprises a smaller number of heads than the plurality of prediction heads; and after performing the one or more warm start iterations, performing, by the computing system, one or more training iterations to train the machine-learned model on a training dataset that comprises a plurality of training examples, wherein each training iteration comprises a first training stage and a second training stage; wherein the first training stage comprises separately training the plurality of prediction heads in parallel on at least a portion of the training dataset; and Page 7 of 10Response to Non-Final Office Action Dated: August 13, 2021 wherein the second training stage comprises separately determining a plurality of updates to the shared feature extraction portion in parallel using a plurality of different batches from the training dataset.

Regarding Claim 1: Claim 1 is   rejected over Kim et al. (USPUB 20200167943) in view of Aris-Kyriakos Koliopoulos (NPL Doc. : “ A Parallel Distributed Weka Framework for Big Data Mining using Spark,” 20 August 2015, 2015 IEEE International Congress on Big Data ,Pages 9-13 ) teaches A computer-implemented method to perform machine learning, the method comprising: obtaining, by a computing system comprising one or more computing devices, data descriptive of a machine-learned model that comprises a shared feature extraction portion configured to receive and process a data input to produce an intermediate feature representation and a plurality of prediction heads that are configured to receive and process the intermediate feature representation to respectively produce a plurality of predictions; performing, by the computing system, one or more training iterations to train the machine-learned model on a training dataset that comprises a plurality of training examples, wherein each training iteration comprises a first training stage and a second training stage; wherein the first training stage comprises separately training the plurality of prediction heads in parallel on at least a portion of the training dataset;… wherein the second training stage comprises separately determining a plurality of updates to the shared feature extraction portion in parallel using a plurality of different batches from the training dataset; respectively (detailed rejection of the claim mentioned within Office Action dated 08/13/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 08/13/2021) as mentioned within the claim  " wherein the first training stage comprises a first set of MapReduce operations, the first set of MapReduce operations comprising: mapping, by the computing system, the plurality of prediction heads of the machine-learned model to a first plurality of worker devices; determining, by the first plurality of worker devices in parallel, a plurality of updates to the plurality of prediction heads based on at least a portion of the plurality of training examples; and reducing, by the computing system, the plurality of updates to the prediction heads back to the machine-learned model; … andAmendment Dated: November 11, 2021 Response to Non-Final Office Action Dated: August 13, 2021 wherein the second training stage comprises a second set of MapReduce operations, the second set of MapReduce operations comprising: mapping, by the computing system, the plurality of different batches of the training examples to a second plurality of worker devices; determining, by the second plurality of worker devices in parallel, a plurality of updates to the shared feature extraction portion respectively based on the plurality of different batches of the training examples; and reducing, by the computing system, the plurality updates to the shared feature extraction portion back to the machine-learned model.”

Regarding Claim 16: Claim 16 is   rejected over  Kim et al. (USPUB 20200167943) in view of Hanli Wang (NPL Doc. : “Large-Scale Multimedia Data Mining Using MapReduce Framework,” 04 February 2013, 2012 IEEE 4th International Conference on Cloud Computing Technology and Science, IEEE Computer Society, Pages 287-290 )teaches A computing system comprising: one or more processors; one or more non-transitory computer-readable media that collectively store: a machine-learned video annotation model that comprises a feature extraction portion configured to receive and process one or more video frames of an input video to generate an intermediate feature representation and a plurality of classification heads configured to receive and process the intermediate feature representation to generate a plurality of classifications for the one or more video frames relative to a plurality of classes, wherein one or both of the feature extraction portion and the plurality of classification heads has been trained using one or more MapReduce operations; and instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: providing the one or more video frames of the input video as an input the machine-learned video annotation model; and receiving the plurality of classifications for the one or more video frames as an output of the machine-learned video annotation model, respectively (detailed rejection of the claim mentioned within Office Action dated 08/13/2021) within claim 17,  but does not teach the limitations  ( previously  objected allowable limitation of claim 11 within office action dated 08/13/2021) as mentioned within the claim  “ wherein the machine-learned video annotation model has been trained via a training process comprising one or more training iterations, each of the one or more training iterations comprising a first training stage and a second training stage: wherein the first training stage comprises separately training the plurality of classification heads in parallel; and wherein the second training stage comprises separately determining a plurality of updates to the feature extraction portion in parallel using a plurality of different batches from the training dataset.”

Regarding Claim 21: Claim 21  is a new independent claim , but includes limitations of claims 14 and 17 that are objected allowable claims (previously objected allowable limitation within office action dated 08/13/2021) , the following limitation within the claim are not taught by prior art mentioned within the application : “performing, by the computing system, one or more warm start iterations in which the shared feature extraction portion of the machine-learned model is jointly trained with an alternative set of prediction heads, wherein the alternative set of prediction heads comprises a smaller number of heads than the plurality of prediction heads; and after performing the one or more warm start iterations, performing, by the computing system, one or more training iterations to train the machine-learned model on a training dataset that comprises a plurality of training examples, wherein each training iteration comprises a first training stage and a second training stage; wherein the first training stage comprises separately training the plurality of prediction heads in parallel on at least a portion of the training dataset; and Page 7 of 10Response to Non-Final Office Action Dated: August 13, 2021 wherein the second training stage comprises separately determining a plurality of updates to the shared feature extraction portion in parallel using a plurality of different batches from the training dataset.”


Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637